DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TRAVIS DALE BREWER,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-0009

                          [February 24, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case Nos. 312011CF000140A, 312011CF000175A,
312011CF000220A,          312011CF000221A,         312011CF000222A,
312011CF000224A, and 312011CF000225A.

    Fred Haddad of Fred Haddad, P.A., Fort Lauderdale, and J. Curtis Boyd
of J. Curtis Boyd, P.A., Fort Pierce, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.